Citation Nr: 1027088	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  94-13 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to June 1971, 
from July 1983 to July 1986, and from January to April 1991, as 
well as additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the case was thereafter transferred 
to the RO in Montgomery, Alabama.  The Veteran testified at a 
Board hearing held at the Montgomery RO in May 2000.  The Board 
remanded the case in August 2000 and April 2003.  Although the 
Veteran thereafter requested another Board and RO hearing, she 
withdrew both requests.

In a July 24, 2008, decision, the Board denied service connection 
for headaches and memory loss, to include as due to an 
undiagnosed illness.  The Board also denied service connection 
for disability manifested by a thyroid disorder and hypertension, 
and denied service connection for an upper respiratory condition, 
an immune system deficiency, an allergic reaction, and skin 
disability.

The Veteran appealed the July 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Court, in a September 2009 Order, granted a joint motion filed by 
the parties and vacated that portion of the Board's decision 
denying service connection for headaches and memory loss, and 
remanded the case to the Board; the Court's Order dismissed the 
Veteran's appeal of the other issues addressed in the July 2008 
Board decision.

In the July 2008 decision, the Board referred to the RO for 
appropriate action the matters of service connection for 
posttraumatic stress disorder (PTSD) and cardiovascular 
disability, and entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities.  
The RO had undertaken development on those claims in 2004, but by 
July 2008 still had not adjudicated the matters.  It is unclear 
whether the RO, in the ensuing two years, has taken any action on 
the referenced claims.  The Board consequently will again refer 
the above matters to the RO for appropriate action.

In addition, the joint motion accepted by the Court required the 
Board to consider whether the Veteran had raised a claim for 
service connection for chronic fatigue syndrome that had remained 
unadjudicated since 1992.  The joint motion requested that the 
Board consider whether the chronic fatigue syndrome claim was in 
appellate status as part of the headaches and memory loss claims 
by application of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a claim pursued by a claimant includes any diagnosis 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The record shows that in April 1992, the Veteran's claims 
included an allegation of fatigue and exhaustion.  In an October 
1992 rating decision, VA denied service connection for headaches 
and memory loss, and additionally denied service connection for 
chronic fatigue (a fact that the joint motion curiously did not 
acknowledge).  In her disagreement with the rating action, in 
listing and addressing the specific claims for which appellate 
review was sought, the Veteran did not identify or otherwise 
mention fatigue.  At various points through the years the Veteran 
mentioned that she continues to experience fatigue, but at no 
point until now has she expressed the belief that the fatigue was 
part of her claim for headaches or memory loss problems.  The 
fact that she was very specific in her notice of disagreement 
concerning what she intended to appeal, and her only occasional 
reference to fatigue in correspondences with VA suggests that 
prior to the July 2008 Board decision she did not intend that her 
claim before the Board encompassed the fatigue issue.  Equally 
important, the evidence on file does not suggest that the 
Veteran's headaches and/or memory loss in reality encompassed a 
fatigue disorder.  Given this, the Board finds that the matter of 
service connection for a fatigue disorder is in fact not before 
the Board at this time.  

As the joint motion has raised the issue (and following the joint 
motion the Veteran has continued to request consideration of 
chronic fatigue syndrome), the Board will refer to the RO the 
matter of whether new and material evidence has been received to 
reopen a claim for service connection for fatigue, to include as 
due to an undiagnosed illness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required. 


REMAND

The joint motion accepted by the Court concluded, as to the 
headache claim, that VA should afford the Veteran another VA 
examination because the July 2004 VA examiner, although he 
concluded that the headaches were probably temporally related to 
service, went on to state that his belief was based on "mere 
conjecture."  Given that once VA undertakes to provide an 
examination there is a duty to ensure it is an adequate one, see 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Board will remand 
the case for another VA examination of the Veteran's claimed 
headaches.

As to the memory loss claim, the joint motion noted that there 
was evidence suggesting both that the symptom might represent an 
undiagnosed illness, and that it might be a symptom of the PTSD, 
for which a claim of service connection is likely pending.  The 
joint motion specifically requested further VA examination of the 
Veteran to determine the etiology of the memory loss.


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
and request that she identify specific 
names, addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to the remaining claims 
on appeal.  When the requested information 
and any necessary authorizations have been 
received, the RO/AMC should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO/AMC is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it should inform the Veteran 
and her representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the Veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine the 
nature, extent and etiology of any 
currently present headache disability; and 
the nature, extent and etiology of any 
memory loss disability.  All indicated 
studies should be performed.  

A.  If the examination results in a 
clinical diagnosis of any disorder 
associated with the Veteran's 
headaches, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that any such 
disorder originated during the 
Veteran's periods of active duty or is 
otherwise etiologically related to any 
period of service.  If such a 
diagnosis can not be rendered, the 
examiner should nevertheless identify 
all signs and symptoms of any 
currently present headaches, and 
include a discussion concerning the 
duration of the disorder.  The 
rationale for all opinions expressed 
should also be provided.

B.  If the examination results in a 
clinical diagnosis of any disorder 
associated with the Veteran's memory 
loss condition, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
such disorder originated during the 
Veteran's periods of active duty or is 
otherwise etiologically related to any 
period of service, or whether it is a 
symptom of any psychiatric disorder 
manifested by the Veteran.  If such a 
diagnosis can not be rendered, the 
examiner should nevertheless identify 
all signs and symptoms of any 
currently present memory loss, and 
include a discussion concerning the 
duration of the disorder.  The 
rationale for all opinions expressed 
should also be provided.  

The Veteran's claims files, including a 
copy of this remand, must be made available 
to the examiner for review.

4.  The RO/AMC should then prepare a new 
rating decision and readjudicate the issues 
of service connection for headaches and for 
memory loss, to include as due to an 
undiagnosed illness.  If the benefits 
sought on appeal are not granted in full 
the RO/AMC must issue a supplemental 
statement of the case, and provide the 
appellant and her representative an 
opportunity to respond.

After the Veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO/AMC.  The Veteran and her 
representative have the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

